DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination. 
Information Disclosure Statement
The references listed in the information disclosure statement submitted on 1-24-2022 have been considered by the examiner (see attached PTO-1449). 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1 to 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 to 20 of prior U.S. Patent No. 9,602,235. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 20 of U.S. Patent No. 11,233,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant invention are an obvious variation of the patent claims.  
All the limitations and elements in claim 1 of the instant application are found in claim 1 of the Roh et al. (USP 11,233,602) except for a method for performing wireless communication using code block segmentation and configuration with concatenated forward error correction encoding, the method comprising: calculating a modulation and coding scheme (MCS).  However, in the wireless communication field it would have been obvious that the teachings of Roh would have comprise the step of performing wireless communication using code block segmentation and configuration with concatenated forward error correction encoding comprising the steps of calculating a modulation and coding scheme since Roh teaches it is known in the art to utilize many systems complying with wireless protocols and standards that applies to concatenated coding schemes.  
It would be obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to modify the teachings of Roh to include the limitation of: a method for performing wireless communication using code block segmentation and configuration with concatenated forward error correction encoding, the method comprising: calculating a modulation and coding scheme (MCS)” because Roh discloses it is know to apply various concatenated encoding method to wireless communication  to achieve a robust system (see col. 3, lines 8 et seq.).   The table below shows the differences and similarities between Claim 1 of the instant application and the patent. 
Dependent claims 2 to 15 are similar to dependent claims 2 to 15 of patent # 11, 233,602 and are also rejected for obvious type double patenting.  Independent claim 16 is an obvious variation of patent claim 16 and similar in scope to claim 1 thus, claim 16 is also rejected for the same rationale applied to claim 1.  
Claims 17 to 20 of patent # 11, 233, 602 B2 contain every element of claims 17 to 20 of the instant application and as such anticipates claims 17 to 20 of the instant application.   Claims 17 to 20 of the instant application therefore are not patentably distinct from the earlier patent claim and are unpatentable for obvious-type double patenting.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 



USP 11,233,602
Instant Application 17/582,976
1. A method comprising:
1. A method for performing wireless communication using code block segmentation and configuration with concatenated forward error correction encoding, the method comprising:
receiving a transport block of data for transmission having a transport block size,
receiving a transport block of data for transmission having a transport block size,
receiving a set of parameters that define a target code rate;
receiving a set of parameters that define a target code rate;
determining a number N of an inner code blocks needed to transmit the transport block;
 determining a number N of an inner code blocks needed to transmit the transport block;
determining a number M of outer code blocks based on the number of inner code blocks and on the set of parameters that define the target code rate;
calculating a modulation and coding scheme (MCS) including a number M of outer code blocks based on the number of inner code blocks and on the set of parameters that define the target code rate; 
dividing the received transport block into M outer blocks and encoding each of the outer code blocks to form M encoded outer code blocks;
dividing the received transport block into M outer blocks and encoding each of the outer code blocks to form M encoded outer code blocks;
segmenting the M encoded outer code blocks into N inner code blocks and encoding the N inner code blocks to form N encoded inner blocks; and
segmenting the M encoded outer code blocks into N inner code blocks and encoding the N inner code blocks to form N encoded inner blocks; and
arranging the N encoded inner code blocks to form an encoded transport block.
arranging the N encoded inner code blocks to form an encoded transport block.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onggosanusi et al. 	(USPAP 2006/0250941) discloses a multi-input multi-output communication with per group rate control (PGRC) for wireless communication comprising a first and second encoder.  

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/Primary Examiner, Art Unit 2112